Filed 12/12/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 281

McKiley Wilber,                                        Plaintiff and Appellant
      v.
Sarah Scaff,                                          Defendant and Appellee



                                No. 20190196

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Per Curiam.

Jennifer M. Gooss, Beulah, N.D., for plaintiff and appellant.

Matthew J. Arthurs, Bismarck, N.D., for defendant and appellee.
                                Wilber v. Scaff
                                No. 20190196

Per Curiam.

[¶1] McKiley Wilber appeals from a district court judgment granting Sarah
Scaff primary residential responsibility of their child. On appeal, Wilber
argues the district court’s findings were clearly erroneous. He also argues the
district court abused its discretion by allocating to him all costs of transporting
the child and by not taking judicial notice of the criminal history of Scaff’s
former live-in boyfriend. We conclude the district court’s findings are not
clearly erroneous and it did not abuse its discretion. Therefore, we summarily
affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                        1